September 13, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. May 26, 2016 American Century Investment Trust May 26, 2016 Ariel Investment Trust May 25, 2016 Baron Investment Funds Trust June 2, 2016 BlackRock Funds June 2, 2016 Goldman Sachs Trust June 6, 2016 Guggenheim Funds Trust June 9, 2016 Ivy Funds June 9, 2016 Janus Investment Fund May 27, 2016 Northern Funds June 3, 2016 Securities and Exchange Commission September 13, 2016 Page two Underlying Management Investment Company CIK Number Date(s) Filed Oppenheimer Discovery Fund June 3, 2016 Oppenheimer Global Fund June 3, 2016 PIMCO Funds May 27, 2016 Pioneer Strategic Income Fund May 31, 2016 Prudential Jennison Small Company Fund, Inc. May 20, 2016 RidgeWorth Funds June 3, 2016 Rydex Series Funds June 9, 2016 Wells Fargo Funds Trust May 31, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
